DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “at least two position-adjusting arms”.  While support for two position-adjusting arms can be found, see figure 2, support for more than two cannot be found.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 102a1 as being anticipated by Sakano (JP 10-214864 A).
Regarding claim 6, Sakano discloses:
A bonding method, comprising: 
mounting a first member [substrate (4); figure 5] on a mounting area of a mounting base [stage (5)]; 
heating the first member by a heater [heat is supplied via gas temperature controller (24) and gas pipe (2)] and heating unit (20)]; 
supplying a heating gas via a gas-supplying tube to a heating space formed by the mounting base [0004], a side wall [vertical wall of enclosing wall (3)] configured to surround the mounting area, and a lid [horizontal wall with opening of enclosing wall (3)] including a hole configured to allow the first member and a second member to pass therethrough, the lid being mounted on the side wall see figure 5], wherein the gas-supplying tube is arranged such that the supplying the heating gas comprises injecting the heating gas directly towards the mounting base [see figure 5];
introducing the second member held by a collet [bonding head (1)] into the heating space through the hole of the lid; and 
bonding the second member to the first member by contacting the second member with the first member [0002-0004]. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakano (JP 10-214864 A) in view of Park (US 5,307,977) and Heim et al. (US 5,7345,450).
Regarding claim 1, Sakano teaches:
A bonding method, comprising: 
mounting a first member [substrate (4); figure 5] on a mounting area of a mounting base [stage (5)]; 
heating the first member by a heater [heat is supplied via gas temperature controller (24) and gas pipe (2)] and heating unit (20)]; 
supplying a heating gas via a gas-supplying tube to a heating space formed by the mounting base [0004], a side wall [vertical wall of enclosing wall (3)] configured to surround the mounting area, and a lid [horizontal wall with opening of enclosing wall (3)] including a hole configured to allow the first member and a second member to pass therethrough, the lid being mounted on the side wall [see figure 5], wherein the gas-supplying tube is arranged such that the supplying the heating gas comprises injecting the heating gas in a direction away from the hole of the lid when viewed from the lid or directly towards the mounting base [see figure 5];
introducing the second member held by a collet [bonding head (1)] into the heating space through the hole of the lid; and 
bonding the second member to the first member by contacting the second member with the first member [0002-0004]. 
Sakano does not teach:
adjusting a position of the first member using at least two position-adjusting arms that are configured to move, in directions orthogonal to each other, the first member on the mounting area, heating the first member by a heater;
wherein the at least two position-adjusting arms penetrate through the side wall; and
the lid being mounted on the side wall and heavy such that a gap between the lid and the side wall is reduced.
Concerning the adjusting arms:
Park teaches heater block body (11) which comprises size adjusting units (30) wherein screws (30, 31) and support portion (23) of each unit are used to adjust the position of the object to be worked upon, the units can move orthogonal to each other, and the units penetrate peripheral wall (12); column 4 and figures 2-4. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Park adjusting unit concept into Sakano in order to be able to position and hold the substrate. 
Concerning the lid being mounted:
Heim teaches soldering heating apparatus (10) wherein a working chamber is formed by walls (16) and cover (18), which rests upon the walls and has opening (20), so that the cover can moved about as desired; 4:1-17 and figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the Sakano horizontal wall separable from the vertical walls in order to move it about as desired, to exchange it when different sized workpieces are being worked upon, to be able to access the inside of the vertical walls easier, and/or to be able to make the walls of different material.  Note that since the lid would obviously be made or material heavier than air in order to prevent it from floating off it will intrinsically close any gap due to gravity.  Additionally, since it is desirable to make the cover separable for the reasons above and it would be obvious to make the lid/horizontal wall removable for any of the above purposes; MPEP 2144.04 (V)(C).
Regarding claim 4, Sakano does not teach:
wherein the second member is 4 mm or longer in a longitudinal direction.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention bond any sized substrate, including one that is 4mm or longer, in order to produce the desired electronic assembly, minus any unexpected results.  
Regarding claim 5, Sakano does not teach:
wherein at least one of the first member or the second member comprises a die.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the Sakano method and device can be used to solder any type of electronic including a die.  One would have been motivated to solder a die in place of the chip in order to produce the desired electronic assembly, minus any unexpected results.   
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sakano (JP 10-214864 A) in view of Park (US 5,307,977) and Heim et al. (US 5,7345,450) as applied to claim 1 above, and further in view of Kodama et al. (US 5,878,942).
Regarding claims 2 and 3, Sakano does not teach:
wherein the second member is transported inside the heating space at a first speed, and thereafter, the second member is transported at a second speed which is faster than the first speed to contact with the first member, or
wherein transportation of the second member is paused inside the heating space and thereafter, the second member is transported to contact with the first member.
Kodama teaches soldering electronic components (21, 22) wherein the components are aligned but not touching, heated to melt solder bumps (3), and then the solder bumps are brought into contact with terminals (11); figures 7-10. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to bring Sakano chip (7) into enclosing wall (3) and pause till the bumps are melted prior to moving them into contact since it is a known option, minus any unexpected results, or to perform eutectic bonding.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that moving slowly has the same effect as pausing.  Thus, one would slow down the travel speed of the bonding in order to allow the bumps to melt and once that happens one would resume normal speed to make contact.   

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                   

/ERIN B SAAD/Primary Examiner, Art Unit 1735